Citation Nr: 0302862	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-04 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to a November 2000 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  By 
rating action of November 2000, the RO denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for hemorrhoids.  The 
veteran was notified of this action by a letter dated on 
November 6, 2000.  The veteran's notice of disagreement (NOD) 
with respect to the November 2000 rating decision was 
received by the RO on December 17, 2001.  Thereafter, in a 
letter dated on January 18, 2002, the RO informed the veteran 
that, although the RO had received a NOD on December 17, 
2001, the RO could not accept it as a valid one because it 
had not been received within one year from the date of the 
November 6, 2000 notification.  38 C.F.R. § 20.302 (2002).  
The RO also referred the veteran to an enclosed VA Form 4107 
for an explanation of his procedural and appellate rights 
concerning the RO's decision that the NOD was not timely 
filed.

Subsequently, in a written statement received on February 11, 
2002, the veteran informed the RO that he wanted to appeal 
the decision provided to him in the January 18, 2002 letter.  
When the case was last before the Board in November 2002, a 
review of the record revealed that the RO had yet to issue a 
statement of the case (SOC) addressing the question of 
timeliness of the veteran's December 17, 2001 NOD.  In 
situations such as this, where a NOD has been received but a 
SOC has not thereafter been issued, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board should remand the matter to the RO for the issuance of 
a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, the Board remanded the case in November 2002 
for the issuance of an SOC on the issue of whether the 
veteran submitted a timely NOD with respect to the November 
2000 rating decision.  This was required because, as 
explained below, a timely NOD must be filed for the Board to 
take jurisdiction of the issue the veteran desires to pursue.  
The record indicates that the RO did issue the SOC in 
November 2002, and that the veteran filed a timely appeal of 
the timeliness question.

(In a written statement dated in April 2002, the veteran 
withdrew his request for a hearing.  He specifically stated 
that he did not want a hearing and wanted his case forwarded 
to the Board for a decision.)


FINDINGS OF FACT

1.  By letter dated on November 6, 2000, the Nashville, 
Tennessee RO notified the veteran and his representative, 
Veterans of Foreign Wars of the United States (VFW), of its 
decision to deny the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for hemorrhoids.  

2.  The RO did not receive a NOD from the veteran or his 
authorized representative within one year of the November 6, 
2000, letter of notification.


CONCLUSION OF LAW

A NOD with respect to a November 2000 decision by the RO was 
not timely filed; the Board does not have jurisdiction to 
address the November 2000 denial.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.301, 20.302, 20.305 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2002).  A 
NOD is a written communication filed with the agency of 
original jurisdiction (AOJ) that, among other things, 
expresses dissatisfaction or disagreement with an 
adjudicative determination.  38 C.F.R. § 20.201.  A NOD may 
be filed by the claimant, his fiduciary, or such accredited 
representative, attorney, or authorized agent as he may 
select.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301(a).  

To be considered timely, a NOD must be filed within one year 
from the date that the AOJ mails to the claimant notice of 
the determination in question.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. § 20.302(a).  The filing of a timely NOD "is a 
prerequisite to the Board's proper exercise of jurisdiction 
over a claim."  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); see also Mason v. Brown, 8 Vet. App. 44, 54 (1995).  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(a).  In computing the time limit for the filing of a 
NOD, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b).  Where the 
time limit would expire on a Saturday, Sunday, or a legal 
holiday, the next succeeding workday is included in the 
computation.  See 38 C.F.R. §§ 20.305, 20.306.

A NOD postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed. 38 
C.F.R. § 20.305(a).  In the event that the postmark is not of 
record, VA regulations provide that the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  Id.  In calculating the five-day period, 
Saturdays, Sundays, and legal holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely NOD was not 
received with regard to the RO's November 2000 decision.  The 
record shows that, on November 6, 2000, the RO mailed a 
notice of the decision to the veteran and the veteran's 
representative, VFW.  Thereafter, a NOD as to the November 
2000 decision was not filed until at least December 17, 2001, 
when the veteran filed his written NOD.

The Board notes that, during the time in question, there is 
no evidence of record that the notice of the November 2000 
rating decision was misdirected and not sent to the veteran's 
last-known address of record or to the service organization 
appointed to represent the veteran.  Given that the notice of 
the November 2000 decision was mailed on November 6, 2000, 
the veteran or his representative had until November 6, 2001 
(the end of the one-year period that began on the day the RO 
mailed the November 6, 2000 notice) to file a NOD.  See 
38 C.F.R. § 20.305.  Nevertheless, the record shows that the 
earliest communication that may be construed as demonstrating 
an expressed dissatisfaction or disagreement with the 
November 2000 notice is a letter from the veteran, dated on 
November 28, 2001, and received on December 17, 2001.  
Applying the provisions of 38 C.F.R. § 20.305, that letter, 
completed more than one year after the RO's issuance of its 
notice of decision was not timely.  Consequently, the Board 
finds that the appeal regarding timeliness of filing must be 
denied.  The Board therefore may not take jurisdiction of the 
question addressed in the November 2000 decision.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
became effective during the pendency of this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA set forth 
certain notice and duty-to-assist obligations.

It should be pointed out that, in this case, it is a 
jurisdictional question decided by the Board.  Given the 
posture of the case before the Board, and in light of the 
actions taken by the RO, the Board concludes that the 
provisions of the VCAA that may be found applicable to the 
jurisdictional issue on appeal have been satisfied.  The 
veteran was given notice of what was required to initiate an 
appeal in a timely manner.  He was also informed that he 
needed to show that a timely NOD had in fact been filed.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also assisted him by remanding the case for a SOC and 
addressing the timeliness issue.  The veteran was also 
provided with another opportunity to request a hearing and to 
present testimony but he elected not to do so.  The veteran's 
representative also was given the opportunity to present 
evidence, but did not provide any evidence or information 
relative to the jurisdictional question.  Consequently, the 
Board finds that the requirements of the VCAA have been met.


ORDER

A NOD with respect to a November 2000 rating decision was not 
timely filed; the appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

